Name: 2004/21/EC: Commission Decision of 29 December 2003 fixing indicative allocations to the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia under the European Agricultural Guidance and Guarantee Fund, Guarantee Section, for rural development measures for the period 2004 to 2006
 Type: Decision
 Subject Matter: Europe;  regions and regional policy; NA;  European construction
 Date Published: 2004-01-09

 Avis juridique important|32004D00212004/21/EC: Commission Decision of 29 December 2003 fixing indicative allocations to the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia under the European Agricultural Guidance and Guarantee Fund, Guarantee Section, for rural development measures for the period 2004 to 2006 Official Journal L 005 , 09/01/2004 P. 0087 - 0088Commission Decisionof 29 December 2003fixing indicative allocations to the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia under the European Agricultural Guidance and Guarantee Fund, Guarantee Section, for rural development measures for the period 2004 to 2006(2004/21/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF)(1), and in particular Article 46(2) thereof,Whereas:(1) The allocation of commitment appropriations for rural development measures integrated into Objective 1 programmes shall be co-financed by the EAGGF Guidance Section in accordance with Article 35(2), first indent, of Regulation (EC) No 1257/1999.(2) Community support for other rural development measures shall be co-financed by the EAGGF Guarantee Section in accordance with Article 47a(1) of Regulation (EC) No 1257/1999.(3) The European Council at its meeting in Copenhagen in December 2002 fixed the financial perspective pertaining to rural development and accompanying measures financed by the EAGGF Guarantee Section for the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia for the period 2004 to 2006 (Annex I of the Presidency Conclusions).(4) According to Article 46(2) of Regulation (EC) No 1257/1999, the Commission shall make initial allocations to Member States for rural development measures co-financed under the EAGGF Guarantee Section, broken down on an annual basis and using objective criteria which take into account particular situations and needs, and efforts to be undertaken especially for the environment, job creation and maintenance of the landscape.(5) The indicative allocations expressed in 1999 prices appearing in the declaration annexed to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia(2) have been converted to current prices,HAS DECIDED AS FOLLOWS:Article 1The initial allocations to the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia for rural development support co-financed by the EAGGF Guarantee Section for the period 2004 to 2006 shall be as set out in the Annex.Article 2This Decision shall enter into force subject to and on the date of entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia.Done at Brussels, 29 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 80. Regulation as last amended by Regulation (EC) No 1783/2003 (OJ L 270, 21.10.2003, p. 70).(2) OJ L 236, 23.9.2003, p. 974.ANNEXSupport for rural development (2004 to 2006)Annual allocation>TABLE>